Citation Nr: 0725542	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for venous stasis of the 
lower extremities with recurrent ulceration, claimed as due 
to cold weather exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1957 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.

This appeal was previously remanded by the Board in June 
2006.  At such time, the Board REFERRED the issues of whether 
to reopen the veteran's claims of entitlement to service 
connection for residuals of a right ankle injury and a left 
ankle injury.  There is no indication in the claims folder 
that any action was taken.  As such, these issues are once 
more referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2006 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to undertake all appropriate 
action to attempt to verify whether the veteran served in 
Korea, as he has claimed service there from June 1958 to June 
1959 with the 161st Engineering Company.  Although the AOJ 
was not directed as to what constituted "all appropriate 
action," it was specifically directed to request the 
veteran's personnel records and contact the U.S. Army and 
Joint Services Records Research Center (JSRRC) to obtain any 
unit histories if the veteran's unit assignment(s) could be 
determined.

A review of the claims folder reveals that the veteran's 
personnel records were requested.  However, a response was 
returned indicating that this was a "fire-related record," 
meaning that it was likely that the veteran's personnel 
records had been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Because no 
confirmation of the veteran's unit assignment was ever 
obtained, no unit histories were requested from JSRRC.  No 
further development was pursued with respect to verifying the 
veteran's alleged Korea service.

In light of the fact that the veteran's record is fire-
related, the Board concludes that "all appropriate action" 
has not been completed in attempting to verify the veteran's 
Korea service.  Thus, the remand directives have not been 
substantially complied with, and a new remand is required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

In cases in which a veteran's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist him in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).

In the present case, the veteran has asserted that he was 
stationed at Camp Page in Korea with the 161st Engineering 
Company for the period from June 1958 to June 1959.  
Moreover, as indicated by a March 2003 request for records, 
he may have reported for sick call for a left ankle injury 
while stationed in Korea.  Further review of this March 2003 
request reveals that the AOJ previously contacted the NPRC 
and requested Morning Reports and Sick Reports pertinent to 
the veteran for any left ankle injuries for the 161st 
Engineering Company at Camp Page, Korea for the period from 
July 1958 through October 1958.  The response report 
indicates that the request was sent to "OR" on June 3, 
2003.  There is no evidence that these records were ever 
received, nor is there any information regarding whether 
these records were negative for any information related to 
the veteran or that these records were unavailable.  Since 
these Morning Reports/Sick Reports might verify the veteran's 
unit assignment, and there is no indication that they are 
unavailable or not relevant, the Board concludes that another 
attempt should be made to obtain them.  Noting that requests 
for Morning Reports and Sick Reports should be limited to 
time periods spanning no more than three months, records will 
only be requested for July 1958 through September 1958.

In addition to requesting the above information, the Board 
finds that the heightened duty to assist contemplated by 
O'Hare, supra, requires that he be contacted and asked to 
provide any information that might verify his service in 
Korea.  Specifically, he should be informed that such 
evidence is not limited to service medical and personnel 
records, but that he may also submit other forms of evidence, 
including statements from individuals he served with in 
Korea, to support his claim.  

After completion of the above, and in accordance with the 
June 2006 remand directives, the AOJ should obtain unit 
histories from JSSRC for any unit assignment(s) verified.  
Such request is for the purpose of determining whether the 
veteran's verified unit was stationed in Korea during the 
winter months.  Finally, the AOJ should provide a VA 
examination if, and only if, it is verified that the veteran 
served in Korea during the winter months.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a letter informing him 
that he may submit alternative forms of 
evidence to verify service in Korea, 
including lay statements from other 
individuals he served with in Korea.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a veteran's service 
records have been destroyed or lost, the 
Board is under a duty to advise the 
claimant to obtain other forms of 
evidence, such as lay testimony, to 
support his claim).  

2. As the veteran may have reported for 
sick call while stationed at Camp Page, 
Korea with the 161st Engineering Company, 
contact the NPRC or other appropriate 
repository of records, and request that 
the Morning Reports and Sick Reports be 
investigated from July 1, 1958, through 
September 30, 1958, for any remarks 
pertaining to the veteran in such unit.  
All efforts to obtain such records should 
be documented in the claims folder.

3. If any of the above development, or 
other development, results in the 
verification of any unit assignment for 
the veteran, send a letter to the JSRRC 
requesting that unit histories be 
investigated for any evidence that such 
unit was stationed in Korea during the 
winter months of 1958 and 1959.

4. If, and only if, it is verified that the 
veteran served in Korea, he should be 
afforded a VA examination by a physician with 
the appropriate expertise to determine the 
nature and etiology of the veteran's venous 
stasis of the lower extremities with 
recurrent ulceration.  The examiner must 
review the entire claims folder, to 
specifically include the July 2004 VA 
examination report, the February 2004 and 
April 2004 opinions of Dr. Lopez, and the 
November 2002 opinion of Dr. Godbey.  Such 
tests as the examining physician deems 
necessary and appropriate should be 
performed.  The examiner should state any 
diagnoses relevant to the veteran's lower 
extremities.  Thereafter, the examiner should 
offer an opinion as to whether it is likely, 
unlikely, or at least as likely as not that 
each individually diagnosed disorder is the 
result of the veteran's service in Korea, to 
include his claimed cold weather exposure, or 
otherwise related to his military service.  
(The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.)

5. After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
the veteran's claim should be readjudicated.  
The entirety of the evidence should be 
considered.  If the claim remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



